GRIFFIN, Chief Judge.
Appellant seeks review of a denial of a petition for writ of habeas corpus. The only argument raised by appellant that is arguably cognizable by habeas corpus is his contention that the offense of which he was convicted cannot be punished by incarceration. The lower court pointed out in its order, however, that a violation of section 741.31(4), Florida Statutes, is a first-degree misdemeanor, punishable by up to one year in jail. The petition for writ of habeas corpus was properly denied.
AFFIRMED.
DAUKSCH and PETERSON, JJ., concur.